{¶ 57} I respectfully dissent from the majority's conclusion that R.C. 2307.91 through 2307.93 are remedial provisions and therefore constitutional. This precise issue is currently pending before the Supreme Court of Ohio. See Ackison v. Anchor Packing Co. (2007),113 Ohio St.3d 1465, discretionary appeal accepted and cause consolidated with 4th App. No. 05CA46, 2006-Ohio-7099, oral arguments were heard on November 28, 2007.
 {¶ 58} I agree with the trial court's comprehensive reasoning and opinion that House Bill 292 (H.B. 292) is substantive, making retroactive application unconstitutional because it impairs or takes away vested rights. Van Fossen et al. v. Babcock  Wilcox Co., etal. (1988), 36 Ohio St.3d 100.
 {¶ 59} H.B. 292 would require a plaintiff that has filed suit prior to the effective date of the legislation to meet additional evidentiary burdens beyond the common law standard, *Page 26 
the standard that existed at the time the plaintiff filed his claim. SeeIn re: Special Docket No. 73958, Cuyahoga County Common Pleas Case No. SD-73958.
 {¶ 60} For all the reasons set forth by the court below, I would affirm its decision. *Page 1